
	

116 S2431 IS: Stop Unwanted Calls for All Act
U.S. Senate
2019-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2431
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2019
			Mr. Manchin (for himself and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require the Federal Communications Commission to promulgate regulations requiring voice service
			 providers to provide consumers opt-out call-blocking programs by default
			 and free of charge.
	
	
 1.Short titleThis Act may be cited as the Stop Unwanted Calls for All Act. 2.Call-blocking programs (a)DefinitionsIn this section:
 (1)Call-blocking programThe term call-blocking program means a call-blocking program described in the Declaratory Ruling in the matter of Advanced Methods to Target and Eliminate Unlawful Robocalls, adopted by the Commission on June 6, 2019 (FCC 19–51; CG Docket No. 17–59).
 (2)CommissionThe term Commission means the Federal Communications Commission. (b)Regulations (1)In generalNot later than 180 days after the date of enactment of this Act, the Commission shall promulgate regulations to require voice service providers to provide consumers opt-out call-blocking programs by default and free of charge.
 (2)Delayed implementation for small and rural providersThe Commission shall delay by 1 year the applicability of the regulations promulgated under paragraph (1) to small voice service providers and rural voice service providers, as defined by the Commission.
 (3)Exempted callsThe Commission, in consultation with voice service providers, shall ensure that the call-blocking programs required under the regulations promulgated under paragraph (1) do not block calls that are exempted from the prohibitions under section 227 of the Communications Act of 1934 (47 U.S.C. 227).
